Gunderson, J.,
with whom Mowbray, J., agrees,
dissenting:
With due deference, I dissent.
In Jones v. Sheriff, 89 Nev. 175, 509 P.2d 824 (1973), this court held that notwithstanding the U.S. Supreme Court’s decision in Furman v. Georgia, 408 U.S. 238 (1972), Nevada statutes declaring certain offenses “capital” would remain viable for purposes of defining which are “capital” within the meaning of the Nevada Constitution. Thus, any first degree murder under NRS ch. 200 remained nonbailable, if proof of guilt was evident or the presumption thereof great.
Both the Nevada Constitution and the U.S. Constitution remain now as when we decided Jones v. Sheriff. Accordingly, if Nevada law concerning what offenses are bailable has been altered, that seemingly only could have resulted from some legislative Act.
Yet, clearly our legislature has not intentionally removed any first degree murder from the nonbailable category. Quite the contrary, the legislature has expressly declared its intent that such murder shall remain “capital,” within the meaning of our Constitution’s bail provisions. Notwithstanding this, however, the majority hold the legislature has defeated its own clear intent, by enacting a statute endeavoring to impose the death penalty for some types of aggravated murder.
I had always understood that, where not unconstitutional, *287manifest legislative intent should be given effect. Therefore I am unable to perceive why the legislature cannot constitutionally declare the death penalty for some types of aggravated murder, without involuntarily making all other types of murder bailable as a matter of right.